United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2046
                                   ___________

Roy C. Lewellen,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Wildlife Farms II, LLC,                *
et al.,                                *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: December 12, 2008
                               Filed: February 19, 2009
                                ___________

Before LOKEN, Chief Judge, BEAM, Circuit Judge, and KYLE,1 District Judge.
                                ___________

KYLE, District Judge.

       Attorney Roy C. Lewellen challenges the bankruptcy court’s2 order, and the
district court’s3 affirmance thereof, imposing a $10,000 sanction against him
      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, sitting by designation.
      2
        The Honorable James G. Mixon, United States Bankruptcy Judge for the
Eastern District of Arkansas.
      3
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
pursuant to Bankruptcy Rule 9011. The sanction resulted from Lewellen’s filing
of a Motion for Relief from Stay, which both the bankruptcy court and the district
court found to be legally baseless and filed for the improper purpose of hindering
the sale of land and harassing opposing parties.

      After careful review of the proceedings below, including the thorough and
well-reasoned opinions of both the bankruptcy court4 and the district court,5 we
conclude that both the imposition of monetary sanctions and the amount thereof
were warranted by the facts of the case and imposed in compliance with the
applicable legal standards. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      4
          In re Robinson, 373 B.R. 612 (Bankr. E.D. Ark. 2007).
      5
         In re Robinson, Nos. 4:07MC00005 JMM, 4:07MC00006 JMM,
4:07CV000489 JMM, 2:07CV000089 JMM, 2:07CV000129 JMM, 2:07CV000130
JMM, 2:07MC000001 JMM, 2:08CV000014 JMM, 2008 WL 1697129 (E.D. Ark.
Apr. 10, 2008).

                                         -2-